DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-12 and 14-15 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0308115 to Guhde et al. cited in previous Office action (herein Guhde).
Regarding claim 1, Guhde teaches a thermoplastic-based building product comprising at least one thermoplastic-based support layer corresponding to the layers of poly(vinyl chloride) (herein PVC) sheet and reinforcing flexing layer corresponding to the at least one layer of CRFTP tape of polyethylene terephthalate glycol (herein PETG) (abstract).  Guhde teaches that the thermoplastic-based support layer can be PVC (paragraph 0023) that includes fiber reinforcement (paragraph 0024) and have a thickness of from about 10 to about 490 mils, about 0.254 to about 12.4 mm (paragraph 0027) which overlaps the range recited in instant claim 1.  Guhde also teaches that the reinforcing flexing layer can be a tape containing unidirectional continuous fibers embedded in a binder such as PETG (paragraph 0030) and have a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 
Regarding the relative orientation of the thermoplastic-based support layers, given the limited number of configurations possible with orientations at 0 or 90 degrees, it would be obvious to one of ordinary skill in the art to arrive at the claimed configurations because it amounts to choosing from a finite number of identified, predictable solutions with a reasonably expectation of success.  See MPEP 2143(I)(E).
Regarding claim 2, Guhde teaches all the limitations of claim 1 as discussed above.
As discussed above, Guhde teaches a laminate that can have multiple thermoplastic-based support layers interspersed between and around multiple reinforcing flexing layers and that those layers can have the thicknesses recited in instant claim 2.  Guhde also teaches or renders obvious the orientations of the various layers recited in instant claim 2.  While Guhde is silent as to the direction in which tensile testing is performed, the method in which the laminate is tested does not limit the structure of the laminate itself.
Regarding claim 3
Guhde teaches that the thermoplastic-based support layers can be PVC (paragraph 0023) which meets the limitations of being either a polyvinyl chloride homopolymer or a vinyl chloride copolymer.
Regarding claim 4, Guhde teaches all the limitations of claim 3 as discussed above.
Guhde teaches that the thermoplastic-based support layers can contain additives such as “mineral fillers such as talc, calcium carbonate, and the like; an impact modifier, such as acrylic,  methacrylate-styrene-butadiene, chlorinated polyethylene based polymers; a bonding agent; a lubricant; a plasticizer; a stabilizer; an anti-oxidant; an ultra-violet absorber; a dye, a colorant; a pigment; cellulose filler such as cellulose or natural fibers, wood flour, and paper byproducts; a coupling agent; a surfactant, a compatibilizer, an acid scavenger, and the like” (paragraph 0025).  
Regarding claim 5, Guhde teaches all the limitations of claim 1 as discussed above.
Guhde teaches that the fibers in the reinforcing flexing layer can be fiberglass (paragraph 0031).  Regarding the fiber diameter, the inventive examples of Guhde use glass fibers having a diameter of 13 µm (paragraphs 0026 and 0062).  While this fiber diameter is associated with the fibers in the thermoplastic-based support layer, it would be obvious to one of ordinary skill in the art to extend those teachings to the glass fibers of the reinforcing flexing layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claim 6, Guhde teaches all the limitations of claim 4 as discussed above.
Guhde teaches that the fibers in the reinforcing flexing layer can be fiberglass (paragraph 0031).  Regarding the fiber diameter, the inventive examples of Guhde use glass fibers having a diameter of 13 µm (paragraphs 0026 and 0062).  While this fiber diameter is associated with the fibers in the thermoplastic-based support layer, it would be obvious to one of ordinary skill in the art to extend those teachings to the glass fibers of the reinforcing flexing layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claim 7
The inventive examples of Guhde use a PETG tape having 60-70 wt% glass fiber (paragraph 0069).
Regarding claim 8, Guhde teaches all the limitations of claim 6 as discussed above.
The inventive examples of Guhde use a PETG tape having 60-70 wt% glass fiber (paragraph 0069).
Regarding claim 9, Guhde teaches all the limitations of claim 7 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layer has a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 9.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 10, Guhde teaches all the limitations of claim 8 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layer has a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 10.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 11-12, Guhde teaches all the limitations of claim 1 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layers can be oriented at 0 or 90 degrees (paragraph 0035).  While Guhde is silent as to the orientation of the thermoplastic-based support layers, it would be obvious to one of ordinary skill in the art to apply the teachings of Guhde regarding the orientation of the fiber-containing reinforcing flexing layers to the fiber-containing thermoplastic-based support layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claims 14 and 15,
As discussed above, Guhde teaches a laminate that can have multiple thermoplastic-based support layers interspersed between and around multiple reinforcing flexing layers.
Response to Amendment
In view of Applicant’s amendments filed 20 December 2021, previous objections to claims 1-3, 5-11, and 13-15 are hereby withdrawn.
In view of Applicant’s amendments filed 20 December 2021, previous rejections of claims 2 and 15 under 35 U.S.C. 112(b) are hereby withdrawn.
In view of Applicant’s amendments filed 20 December 2021, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed invention is not obvious in view of Guhde because the claimed orientations of the various layers achieves unexpected results and points to the data presented in parts 1-3 of Table 1 of the instant specification as evidence (Remarks, pages 7 and 8).  The data presented in Table 1 do not demonstrate the criticality of the claimed orientation.  Comparing inventive examples 1-5 to comparative example A demonstrates that the mere presence PETG reinforcing layers achieves the desired behavior.  Guhde explicitly teaches the presence of PETG reinforcing layers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.